Case 1:19-mc-00145-TSC Document 142-1 Filed 07/13/20 Page 1 of 2




                   EXHIBIT A
             Case 1:19-mc-00145-TSC Document 142-1 Filed 07/13/20 Page 2 of 2
                                                                                                             Hogan Lovells US LLP
                                                                                                             Columbia Square
                                                                                                             555 Thirteenth Street, NW
                                                                                                             Washington, DC 20004
                                                                                                             T +1 202 637 5600
                                                                                                             F +1 202 637 5910
                                                                                                             www.hoganlovells.com



                                                                      Via Electronic Mail

July 13, 2020


Jeffrey B. Wall
Acting Solicitor General
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Melissa Patterson
Attorney, Appellate Staff
Civil Division, Room 7230
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001

Alan Burch
Assistant United States Attorney
U.S. Attorney’s Office for the District of Columbia
555 4th Street NW
Washington, D.C. 20530

Dear Counsel:

As midnight approaches, we write to advise you that it would be unlawful to proceed with the
execution of Daniel Lewis Lee under present circumstances.

Title 28 C.F.R. § 26.3(a)(1) provides that, “[i]f the date designated for execution passes by
reason of a stay of execution, then a new date shall be designated promptly by the Director of the
Federal Bureau of Prisons when the stay is lifted.” Title 28 C.F.R. § 26.4(a) further provides
that, absent a court order, “the Warden shall notify the prisoner as soon as possible” of a new
date “follow[ing] a postponement of fewer than 20 days of a previously scheduled and noticed
date of execution.”

Once midnight passes, the Government cannot execute Mr. Lee without fully complying with
these and any other obligations under applicable law.
                                                        Sincerely,
                                                        /s/ Pieter Van Tol
                                                        Pieter Van Tol
                                                        Counsel for Daniel Lewis Lee


Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis
Monterrey Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo
Warsaw Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville.
Legal Services Center: Berlin. For more information see www.hoganlovells.com
